DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-23 and 27-29 in the reply filed on 11 April 2022 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 12, 13, 14,15, 16, 17, 20, 21, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,122,128 to Prentice in view of U.S. Patent No. 6,216,287 to Wise.
Regarding Claims 1, 2, 4, 5, and 29, Prentice teaches a neck rail system for an animal stall comprising: a neck rail (Prentice Fig. 1 #10 and #11) having first and second end segments defining a common axis therebetween and a middle segment connecting the end segments, the middle segment having a neck-receiving portion which is offset from the common axis and which is adapted to accommodate the neck of an animal in use; and first and second receivers (Prentice Fig. 1 #12) adapted to receive the first and second end segments (Prentice Fig. 1 #11) respectively; wherein the first receiver and first end segment of the rail are provided with complementary locking formations (Prentice Fig. 3 #!8, applicant doesn’t claim the structural features of the lock, the locking set screw and the wall surface of #11 satisfy the broad claim limitations of complementary locking formations) which can be brought into and out of engagement by axial displacement of the first end segment relative to the first receiver, wherein said complementary locking formations prevent angular rotation of the neck rail relative to the first receiver when engaged with one another.
Prentice is silent on at least a portion of the neck rail being resiliently flexible, permitting it to be flexed to increase or decrease the distance between the end segments for axial engagement with the receivers; whereby in use a flexing force may be applied to the neck rail to reduce the distance between the first and second ends sufficiently to permit them to be inserted in the first and second receivers respectively, and the flexing force removed permitting the first and second ends to axially displace into the first and second receivers respectively and thereby engage said complementary locking formations.
However, Wise teaches the general knowledge of one of ordinary skill in the art that it is known to mount rail between two opposing brackets by flexing the rail.  In other words, Wise teaches at least a portion of the rail being resiliently flexible, permitting it to be flexed to increase or decrease the distance between the end segments for axial engagement with the receivers; whereby in use a flexing force may be applied to the rail to reduce the distance between the first and second ends sufficiently to permit them to be inserted in the first and second receivers respectively, and the flexing force removed permitting the first and second ends to axially displace into the first and second receivers respectively and thereby engage said complementary locking formations. (Wise Fig. 1 #10; Col.4 lines 55-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prentice with the teachings of Wise at the time of the invention for quick and ergonomic assembly and disassembly and/or animal safety.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of a known element for another to obtain predictable results.  U.S. Patent No. 10,477,830 to Earls Col. 1 lines 50-55 is cited merely as supporting evidence that it is known in the art to provide neck rails of a flexible rubber piping providing further motivation and suggestion for the above modification of Prentice in view of Wise.
Regarding Claim 3, Prentice as modified teaches the second receiver and second end segment of the rail are also provided with complementary locking formations (Prentice #18 and surface #11) which can be brought into and out of engagement by axial displacement of the second end segment relative to the second receiver.
Regarding Claim 12, Prentice as modified teaches the neck rail is adapted to span a single animal stall and has a single neck-receiving portion to accommodate the neck of a single animal. (Prentice Fig. 1)
Regarding Claims 13 and 14, Prentice as modified teaches said complementary locking formations define a plurality of fixed angular mounting orientations of the neck rail relative to the first receiver (Prentice complementary formation of aperture in #12 receiving #11 and #11 can be rotate to a plurality of angles that are fixed and released by #18; structure features that make up the complementary formation have not been claimed; broad claim language satisfied by Prentice).
Regarding Claim 15, Prentice as modified teaches wherein the first receiver (Prentice Fig. 1 #12) comprises a socket that receives the first end segment (Prentice Fig. 1 #11), such that when the end segment is fully inserted in the socket the complementary locking formations are engaged and the neck rail is secured against rotation (Prentice Fig. 3 complementary locking formations are the surface of #11 and element #18, satisfies the broad nature of the limitation that doesn’t structurally claim the structure of the complementary locking formations).
Regarding Claim 16, Prentice as modified teaches the socket and first end segment are dimensioned to permit the first end segment to be partially withdrawn axially to a position where it is still located within the socket and secured in position against lateral translational movement, but the complementary locking formations are no longer engaged and the end segment can be rotated. (Prentice is a capable of the claimed function, element #11 can be partially withdrawn from socket #12 to the point it is not far enough into the socket to engage with #18 but is still partially in the socket, Prentice Fig. 2#11 and #18).
Regarding Claim 17, Prentice as modified teaches at least one of the first and second receivers is integrally formed as part of a double receiver member having a mount adapted for mounting on the side member of a stall, having said first or second receiver directed in the direction of said stall when mounted in position, and having a further receiver forming part of an adjacent neck rail system directed in the direction of an adjacent stall on the other side of the side member. (Prentice Fig. 5)
Regarding Claim 20, Prentice as modified teaches a securing mechanism (Prentice #18) to prevent the first end segment of the neck rail from axially disengaging from the first receiver.
Regarding Claim 21, Prentice as modified teaches the securing mechanism comprises a fastener (Prentice #18) passing through a receiving hole in the first end segment and preventing the first end segment from being withdrawn from the first receiver when installed.
Regarding Claim 28, Prentice as modified teaches the complementary locking formations permit only a single angular orientation for engaging the first end segment with the first receiver. (Prentice when #11 is fully inserted into #12 and element #18 is in position, only one a single angle is present at that time; when #18 is release #10 can rotated to another angular position and #18 secured again; there is only a single angular orientation at that time once #18 is locked in place).

Claim(s) 6, 7, 8, 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,122,128 to Prentice in view of U.S. Patent No. 6,216,287 to Wise as applied to claim 1 above, and further in view of U.S. Patent no. 3,098,466 to O’Donnell.
Regarding Claim 6, Prentice as modified teaches wherein the neck rail is formed of a resilient, flexible molded material (Wise Fig. 1 #10; Col.4 lines 55-63) having a convex curved neck-receiving portion connecting a pair of straight end segments (Prentice Fig. 1 #10 and #11), but is silent on further comprising an integrally formed set of protrusions on the inner surface of the convex curved neck-receiving portion which are adapted to serve as a scratcher for the neck of an animal.  However, O’Donnell teaches the general knowledge of one of ordinary skill in the art that it is known to provide integrally formed set of protrusions on the inner surface of the convex curved neck-receiving portion to scratch the neck of the animal (O’Donnell Fig. 1 #19 and #21, applicant hasn’t claimed integrally molded, elements #19 and #21 are integrally formed via the weld).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Prentice with the teachings of O’Donnell before the effective filing date of the claimed invention for rubbing, currying, and scratching as taught by O’Donnell.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 7, Prentice as modified teaches the convex curved neck-receiving portion comprises a connecting curved segment at either end transitioning to the respective straight end segments and a curved apex segment between the connecting curved segments (Prentice Fig. 1 #10 and #11).
Regarding Claim 8, Prentice as modified teaches said integrally formed set of protrusions comprises protrusions disposed at the curved apex segment (O’Donnell Fig. 1 #18).
Regarding Claim 9, Prentice as modified teaches wherein said integrally formed set of protrusions comprises protrusions disposed at one or both of the connecting curved segments (O’Donnell Fig. 1 #10 teaches along the whole length of the rail).
Regarding Claim 10, Prentice as modified teaches wherein complementary locking formations permit the insertion of the neck rail into the receivers in a plurality of angular orientations (Prentice #12, #11, #18), with a preferred angular orientation being defined such that the protrusions are directed generally downwardly (O’Donnell Fig. 1 #18).
Regarding Claim 11, Prentice as modified teaches the first receiver and first end segment are provided with respective formations to receive a fastener when engaged in the preferred angular orientation (Prentice #18, applicant doesn’t structurally claim the structural features of the formation, Prentice #12 and #11each with respective circular formations receive #18).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,122,128 to Prentice in view of U.S. Patent No. 6,216,287 to Wise.
Regarding Claim 18, Prentice as modified teaches the double receiver member comprises an integrally formed body having a through bore for receiving a rail, said rail being the side member of the stall, and having said first or second receiver and said further receiver formed as sockets directed transverse to the through bore in opposed directions.  
Prentice is silent on the body being an elastomeric body.  However, the modification is merely the simple substitution of one known material for another to obtain predictable results.  The modification is merely the selection of a known material e.g. rubber for intended use and does not present a patentably distinct limitation over the prior art of record [Leshin 125 USPQ 416].  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Prentice before the effective filing date of the claimed invention to prevent rusting.

Claim(s) 19, 22, 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,122,128 to Prentice in view of U.S. Patent No. 6,216,287 to Wise as applied to claim 1 above, and further in view of U.S. Patent No. 4,437,782 to Geisthoff.
Regarding Claims 19, 22, 23, 27, Prentice as modified is silent on said first receiver comprises a female socket having a portion of the complementary locking formations disposed internally of the socket and wherein said first end of the neck rail comprises a male rail end dimensioned to fit in said female socket and having a portion of the complementary locking formations disposed on the exterior thereof.
However, Geisthoff teaches the general knowledge of providing said first receiver comprises a female socket having a portion of the complementary locking formations disposed internally of the socket and wherein said first end of the neck rail comprises a male rail end dimensioned to fit in said female socket and having a portion of the complementary locking formations disposed on the exterior thereof of connecting shafts (Geisthoff Fig. 1 and 2).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Prentice with the teachings of Geisthoff before the effective filing date of the claimed invention as a known alternate mechanical connection for joining two shafts for controlled and precise rotation.  The modification is merely the simple substitution of one known complementary formation for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following cited references are a teaching of general knowledge of one of ordinary skill in the art with regard to neck rail installation, configuration, and operations:
Austrian Patent AT 14010 U1; U.S. Patent Pub. No. 2011/0103888; U.S. Patent Pub. No. 2005/0072371; European Patent EP 1459623; United Kingdom Patent GB 1119480; United Kingdom Patent GB 1041595; U.S. Patent No. 2,779,312; U.S. Patent No. 2,642,037; U.S. Patent No. 2,294,781; U.S. Patent No. 2,221,046; U.S. Patent No.3,166,045; U.S. Patent No. 1,692,470.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



09 July 2022